Citation Nr: 1227139	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-00 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta


THE ISSUES

1.  Entitlement to service connection for a low back condition, diagnosed as lumbar degenerative disc disease.  

2.  Entitlement to service connection for a skin condition of the bilateral feet, diagnosed as tinea pedis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The appellant was a member of the Marine Corps Reserves from June 1985 to March 1987, with periods of active duty for training (ACDUTRA) from June 18 to October 25, 1985, and from June 21 to July 4, 1986.  He also has periods of inactive duty for training (INACDUTRA).  While the character of discharge pertaining to the appellant's initial period of ACDUTRA was honorable, he was ultimately discharged from reserve service on March 13, 1987 under other than honorable conditions due to nonparticipation.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Thereafter, the Veteran's file was transferred to the RO in Atlanta, Georgia.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claims.  The electronic claims file contains no additional evidence or documents relevant to the issues on appeal.  

The issue of entitlement to service connection for a skin condition of the bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim for service connection for a low back condition has been accomplished.

2.  Lumbar degenerative disc disease was initially diagnosed in 2006.

3.  There is no evidence of disease or injury of the appellant's low back during any period of active or inactive duty training, and the preponderance of the evidence is against finding that his current low back condition, diagnosed as lumbar degenerative disc disease, is related to any period of active or inactive duty training or events therein.  


CONCLUSION OF LAW

A low back condition, diagnosed as lumbar degenerative disc disease, was not incurred in or aggravated by disease or injury during any periods of active or inactive duty for training.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the claimant in correspondence dated in May 2007 of the information and evidence needed to substantiate and complete his claim for service connection.  This letter also notified the claimant of his and VA's respective obligations with regard to obtaining evidence and provided information regarding how VA assigns disability evaluations and effective dates.  

VA has also satisfied its duty to assist.  On review, the claims file contains reserve service treatment records, service personnel records, and various private medical records.  The RO requested private treatment records dating since 1988 from Phoebe Family Medical Center, but received a negative response in May 2008.  

Although the appellant's reserve service treatment records are negative for any record of treatment for back pain despite his report that he sought treatment for such while stationed at Camp Lejeune, because there is no evidence of a chronic low back condition at any time prior to 2006 or that his current low back condition may be related to any period of his reserve service as explained below, the Board finds it unnecessary to remand this claim for additional development of his service treatment records. 

The Board also acknowledges that the appellant was not provided a VA examination to determine the nature and etiology of his claimed low back condition.  As discussed below, however, the Board does not find evidence suggesting a relationship between any currently diagnosed low back disability and reserve service.  As such, the Board declines to request an examination or medical opinion in this matter.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In sum, there is no evidence of VA error in notifying or assisting the claimant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as degenerative disc disease, will be service-connected if manifest to a compensable degree within the applicable time limits.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Presumptive periods do not apply to periods of active duty training and inactive duty training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The appellant contends that his current low back condition, diagnosed as lumbar degenerative disc disease, is related to complaints of back pain while stationed at Camp Lejeune during reserve service.  He asserts that he sought treatment at the sick bay for low back pain while stationed at Camp Lejeune on two or three occasions.

Service personnel records show that the appellant was stationed at Camp Lejeune from September 11 to October 25, 1985 for his initial period of ACDUTRA.  

The appellant's service treatment records are negative for any complaints, findings, or diagnosis pertaining to any disease or injury of his low back during any period of active or inactive duty training.  A subsequent June 1986 report of medical history for active duty training purposes shows that he denied any history of bone or joint deformities, or of recurrent back pain.  Service treatment records further show that he was discharged from reserve service on March 13, 1987, under other than honorable conditions, due to nonparticipation.  Thus, he was unavailable for a separation physical examination at that time.  

Post-service private treatment records show no complaints, findings, or diagnosis of a low back condition or injury until January 2006 when the appellant sustained a work-related low back injury after falling during the course of his employment, nearly 20 years following his discharge from reserve service.  A subsequent work-related low back injury occurred in August 2006.  The associated treatment records are negative for any references to any prior low back injuries or to the appellant's military service.  After undergoing surgical treatment for his work-related low back injuries, the appellant fell for a third time and necessitated additional surgical treatment.  Current complaints include low back pain with radiation to his bilateral lower extremities, diagnosed as lumbar degenerative disc disease. 

On review, there is no evidence of a low back injury or disease during any period of ACDUTRA or INACDUTRA resulting in a chronic low back condition.  In making this determination, the Board has considered the appellant's July 2008 report that he sought treatment for low back pain or injury during his initial period of ACDUTRA on two or three occasions.  Even assuming that his reports of treatment for low back pain or injury during service are true or verified, it remains that there is simply no evidence of any chronic residuals of the low back pain or injury reported during service.  Indeed, the appellant has not alluded to, submitted, or requested VA's assistance in obtaining, any treatment records pertaining to a low back condition dating prior to his work-related back injuries in 2006.  Moreover, private treatment records dating since 1995 show that the appellant has sought treatment for numerous orthopedic complaints wholly unrelated to his back and without any mention of low back complaints after engaging in rather physically demanding activities such as fighting with a prisoner while working as a corrections officer, jumping an object during a foot chase as a police officer, and lifting weights.  Thus, Board finds it highly unlikely that he experienced any low back symptomatology during that time.  Significantly, upon seeking treatment for arm and neck pain related to a high speed motor vehicle accident in June 2001, x-ray of the lumbar spine was normal.  Additionally, during a July 2004 employment physical, the appellant denied any history of muscular diseases.  Finally, the Board notes that the appellant's own statement pertaining to his current low back disability, dated in July 2008, states that he hurt his back on the job in August 2006.  Thus, it appears that any alleged pain or injury of the low back during the appellant's initial period of ACDUTRA was acute and transitory without any lasting or chronic residuals.  

The Board acknowledges the Appellant's contentions that his current low back condition may be related to complaints of low back pain or injury during his initial period of ACDUTRA.  He is competent to report a low back injury and pain for which he sought treatment.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation); McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  The appellant's suggestion of in-service onset and continuity of symptomatology, however, are not supported by objective evidence of record.  That is, on service examination in June 1986, dated subsequent to his initial period of ACDUTRA during which his low back pain or injury is reported to have occurred, his spine was reported as normal and he specifically denied having painful joints or recurrent low back pain.  Additionally, a lumbar spine x-ray examination dated in June 2001 was normal and no further complaints of a low back condition were noted prior to a work-related low back injury in 2006.  Thus, his report or suggestion of continuity of symptomatology is not credible.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back condition, diagnosed as lumbar degenerative disc disease, is denied.  


REMAND

Regarding the appellant's claim for service connection for a skin condition of his bilateral feet, the evidence of record shows that he has reported that the skin condition of his bilateral feet began during his initial period of INACDUTRA and that he received treatment  during that time while stationed at Paris Island and Camp Lejeune.  He has also reportedly received treatment at his reserve unit's medical station in Albany, Georgia.  He asserts that he was diagnosed as having foot fungus on numerous occasions during service which was treated unsuccessfully with an unknown prescription cream.  He stated that he was prescribed the same cream for a skin condition of his bilateral feet shortly after separation from service, as well as medication when the skin condition on his bilateral feet began to spread to other parts of his body.  Lay statements received from the appellant's family and friends also indicate that he has had continued symptoms of a skin condition on his bilateral feet since military service.  As such, a VA examination and medical opinion is needed to determine the nature and etiology of any skin condition of the appellant's bilateral feet.  See 38 C.F.R. § 3.159(c)(4).

The Board also observes that prescription medication histories dating since 1991 show that the appellant has been prescribed numerous creams, medications, and possibly enemas, that are associated with treatment of skin conditions.  It does not appear, however, that the appellant has submitted associated private treatment records pertaining to clinical treatment by the physicians who prescribed such medications.  These records, as well as any additional ongoing treatment records, should be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request any sick logs or records of clinical treatment received for a skin condition or fungus of the bilateral feet from any appropriate military records suppositories.  

2.  The RO/AMC should request that the appellant provide the names, addresses, and approximate dates of treatment from all health care providers, both VA and private, who have treated him for any skin condition since his discharge from his initial period of ACDUTRA in October 1985, to include any private treatment records from Dr. J.M. Johnson, Dr. J.A. Broyles, and Dr. J.J. Desmond, each of whom prescribed cream or medication for the claimed skin condition as noted in the appellant's history of prescription medication.  After securing any necessary release, the RO/AMC should obtain any records which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the appellant should be so notified. 

3.  Thereafter, schedule the appellant for a VA skin examination with dermatologist to determine the nature and etiology of any diagnosed skin condition of his bilateral feet.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  The examiner must specify in the report that the claims file and, if indicated, Virtual VA records have been reviewed.  The examiner must specify the date range of the Virtual  VA records which were reviewed.  All indicated tests and studies are to be performed.  

Following review of the claims folder and an examination of the appellant, the examiner is to opine whether it is as least as likely as not, i.e., is there a 50/50 chance, that any present skin disability of the bilateral feet is related to any period of ACDUTRA or INACDUTRA.  The examiner must also opine whether the appellant's diagnosed tinea versicolor is related to any diagnosed skin disorder of the feet.  

Any opinions must be based on the results of examination, a review of the medical evidence of record, the appellant's lay statements, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

If the examiner is unable to provide any of the requested opinions that fact must be stated and the reasons why explained.  That is, the examining physician must specifically explain why the causation of any skin disorder is unknowable.

4.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiner has documented their review of Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for a skin condition of the bilateral feet.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


